J-A01031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF ROSALIND T.                  IN THE SUPERIOR COURT OF
SNYDER, AN ALLEGED INCAPACITATED                    PENNSYLVANIA
PERSON



APPEAL OF: ESTATE OF ROSALIND T.
SNYDER
                                                    No. 379 EDA 2015


                Appeal from the Order December 22, 2014
              In the Court of Common Pleas of Bucks County
                   Orphans' Court at No(s): 2014-0465



BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:FILED JANUARY 08, 2016

     Rosalind T. Snyder, pro se, appeals from the order entered in the

Court of Common Pleas of Bucks County, declaring her to be a partially

incapacitated person and appointing C. Barbara LeMunyon, President of

Elder Care Advocacy Services, Inc., as limited guardian of her person and

estate. For the following reasons, we dismiss the appeal.

     The trial court entered its Adjudication and Decree on December 22,

2014. Snyder filed a timely pro se notice of appeal to this Court on January

21, 2015. On January 29, 2015, the trial court issued an order pursuant to

Pa.R.A.P. 1925(b), directing Snyder to file a statement of errors complained

of on appeal within 21 days. Snyder did not file a Rule 1925(b) statement

as ordered.
J-A01031-16


     In order to preserve claims for appellate review, an appellant must

comply whenever the trial court orders her to file a statement of errors

complained of on appeal pursuant to Rule 1925, and any issues not raised in

a 1925(b) statement will be deemed waived. Commonwealth v. Lord, 719

A.2d 306, 309 (Pa. 1998).     However, there are caveats to a finding of

waiver. Forest Highlands Cmty. Ass'n v. Hammer, 879 A.2d 223, 227

(Pa. Super. 2005).

     First, the trial court must issue a Rule 1925(b) order directing an
     Appellant to file a response within [twenty-one] days of the
     order. Second, the Rule 1925(b) order must be filed with the
     prothonotary. Third, the prothonotary must docket the Rule
     1925(b) order and record in the docket the date it was made.
     Fourth, the prothonotary shall give written notice of the entry of
     the order to each party’s attorney of record, and it shall be
     recorded in the docket the giving of notice. See Pa.R.C.P. 236.
     If any of the procedural steps set forth above are not complied
     with, Appellant’s failure to act in accordance with Rule 1925(b)
     will not result in a waiver of the issues sought to be reviewed on
     appeal.

Id., citing Commonwealth v. Hess, 810 A.2d 1249, 1252 (Pa. 2002).

     Here, the trial court’s Rule 1925(b) order directed Snyder to file a

response within 21 days and was filed with and docketed by the clerk of

court. Written notice of the order was provided to each party’s attorney of

record, as well as to Snyder herself, and the giving of such notice was

recorded on the docket. Accordingly, the court complied with all necessary




                                    -2-
J-A01031-16


procedural steps and Snyder’s failure to file her Rule 1925(b) statement

results in waiver of all appellate claims.1

       Appeal dismissed.




____________________________________________


1
  We also note an alternative basis for dismissal. Specifically, Snyder’s brief
fails to conform in any way to the Rules of Appellate Procedure, either with
regard to format or substantive content. The brief does not include any of
the required sections enumerated in Pa.R.A.P. 2111, including statement of
jurisdiction, statement of scope and standard of review, statement of the
questions involved, statement of the case, and argument. Rather, Snyder’s
brief is divided into six sections entitled “Preliminary Assertion,” “Complete
and Proper Fire Investigation Results,” “Moot Points From The Court of
Common Pleas,” “Testimony of Dr. Moyer,” “All Together Now,” and “Relief
Sought.” Moreover, the content of Snyder’s brief is disjointed and confused
and does not assist the Court in meaningful analysis. We have previously
stated:

       When a court has to guess what issues an appellant is appealing,
       that is not enough for meaningful review. When an appellant
       fails adequately to identify in a concise manner the issues sought
       to be pursued on appeal, the . . . court is impeded in its
       preparation of a legal analysis which is pertinent to those issues.

Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa. Super. 2006). Because of
the manner in which Snyder presents her complaints, we are unable to
discern her specific assignments of error. It is not the duty of this Court to
guess which specific rulings are being challenged or to speculate as to the
legal basis for those challenges. Because Snyder has failed to develop her
arguments with citation to and analysis of relevant authority, she has waived
her issues and they are unreviewable on appeal. See Bombar v. West Am.
Ins. Co., 932 A.2d 78 (Pa. Super. 2007).




                                           -3-
J-A01031-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2016




                          -4-